Citation Nr: 1107200	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the appellant filed a timely substantive appeal to the 
September 2005 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 
1994.  He died in January 2005.  The appellant is his wife.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Honolulu, 
Hawaii Department of Veterans Affairs (VA) Regional Office (RO).

A hearing in front of the undersigned Acting Veterans Law Judge 
was held in January 2011.  A transcript of the hearing has been 
associated with the claim file.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the appellant was denied 
service connection for the cause of the Veteran's death.  She was 
notified of the decision that same month.

2.  In November 2005, the RO received the appellant's timely 
notice of disagreement to the September 2005 rating decision.

3.  In November 2006, the appellant was furnished with a 
statement of the case (SOC).

4.  No substantive appeal was received within one year of the 
notice of decision or within 60 days of the SOC.



CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal to the 
September 2005 rating decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the issue before the Board does 
not involve VCAA as this is a matter of jurisdiction.  Further, 
this issue (jurisdiction) has been recognized and addressed by 
the AOJ.  The appellant has received adequate due process.  She 
was afforded a hearing in front of the undersigned.  As addressed 
in greater detail below, the issue on appeal turns on the law, 
and not the facts, of the case; therefore, VCAA notice is not 
required.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA was not 
applicable where the outcome was controlled by the law, and the 
facts were not in dispute).  Also, there was no waiver of the 
timeliness of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  

In order for the Board to have jurisdiction to review a RO 
denial, there must be a timely substantive appeal.  A timely 
substantive appeal initially requires that a written Notice of 
Disagreement (NOD) be filed within one year after the date of 
notice of the RO denial.  Next, the RO must issue a Statement of 
the Case (SOC) on the matter being appealed.  Finally, the appeal 
must be perfected by the filing of a VA Form 9 or other written 
equivalent thereof, indicating an intention to seek appeal to the 
Board.  A timely Substantive Appeal is one filed in writing, 
within 60 days of the date of notice of the SOC, or within the 
remainder of the one-year period of the date of notice of the RO 
decision being appealed, whichever is later.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2010).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3) 
(West 2002); 38 C.F.R. § 20.101(d) (2010).  The agency of 
original jurisdiction (AOJ) may close the case for failure to 
respond after receipt of the SOC (see 38 C.F.R. §§ 19.32), but a 
determination as to timeliness or adequacy of any such response 
for the purposes of appeal is in the province of the Board.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

Here, in February 2005 the appellant requested service connection 
for the cause of the Veteran's death.  The appellant was denied 
service connection for the cause of the Veteran's death in a 
September 2005 rating decision.  She was notified of the denial 
that same month.  The RO received the appellant's timely notice 
of disagreement with the September 2005 decision in November 
2005.  A SOC, accompanied by a notification letter dated November 
1, 2006, was sent to the appellant.  As the SOC was not issued 
until November 2006, more than one year after the mailing of the 
notification of the rating decision being appealed, the appellant 
had 60 days from the date that the SOC, was mailed to her in 
which to file her substantive appeal.  38 C.F.R. § 20.302(b).  
Thus, in the present case, the appellant had until January 1, 
2007, to file her substantive appeal.  The RO received the 
appellant's VA Form 9 in July 2007.  The VA Form 9 was received 
more than 60 days after the issuance of the SOC.  Inasmuch as the 
appellant did not submit a substantive appeal in a timely manner, 
the Board does not have jurisdiction to adjudicate her claim and, 
therefore, they are dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108.

The Board recognizes the appellant's assertions that she did not 
receive the SOC until late in 2006 as the mail in the American 
Samoa where she lives is sometimes delayed by months.  However, 
even assuming that she did not receive the SOC until late in 
2006, she still did not file the substantive appeal until after 
the expiration of the 60 days from the date of the receipt of the 
SOC.  The appellant was well informed that she was to submit the 
substantive appeal within 60 days of the issuance of the SOC.  
Indeed, the SOC notification letter of November 2006 clearly 
stated that she needed to file the substantive appeal within 60 
days of the issuance of the SOC.  The appellant has not alleged 
that she did not receive the SOC, rather, that she received it in 
late 2006.  However, she did not file the substantive appeal 
until July 2007 which, even accounting for the receipt of the SOC 
to have been in late 2006, was well ove 60 days from the receipt 
of the same.  Moreover, there is no indication in the record that 
the SOC notice was undeliverable or that delivery of the mail was 
delayed.  Indeed, the substantive appeal VA Form 9 was signed and 
dated by the appellant on July 24, 2007 and date-stamped received 
by the RO on July 30, 2007.  Therefore, mail regularity is 
presumed.  

Finally, the Board acknowledges that an August 2007 letter from 
the RO informed the appellant she had not filed a timely appeal 
but erroneously informed her that a SOC had been sent on November 
1, 2007 and she had 60 days from that day to file her substantive 
appeal.  However, the Board finds that the appellant was not 
prejudiced by what the Board considers to have been a 
typographical error in the letter noting a 2007 date rather than 
2006.  Indeed, the letter was not informing the appellant of the 
date she had to file her substantive appeal by but rather was 
informing her that her substantive appeal had not been filed in a 
timely fashion.  Nothing in the August 2007 letter could have 
changed the fact that the appellant did not file her substantive 
appeal within 60 days of the SOC.  As such, the typographical 
error was not prejudicial. 

In sum, the Board finds that the appellant did not file a 
substantive appeal within 60 days of the SOC.  Even assuming her 
assertions of a delay in the delivery of the mail of up to two 
months, she did not file her substantive appeal until July 2007, 
over 8 months after the issuance of the SOC in November 2006.  
Moreover, the VA Form 9 was received within 6 days of the 
appellant signing and dating the document, and therefore, there 
is no showing that there was mail irregularity in the delivery of 
the form to the RO.  While the Board is sympathetic to the 
appellant's contentions, it is nevertheless bound by the law.  
Accordingly, the claim is dismissed.


ORDER

The appeal of the September 20, 2005 rating decision is 
dismissed.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Deartment of Veterans Affairs


